Upon consideration of the motion of *659the complainant State, presented by Charles Warren, Special Master herein, to defer hearings before the Special Master, and of the communication of the Special Assistant Attorney General of the State of New Mexico stating that the State of New Mexico and the attorneys for the Middle Rio Grande Conservancy District agreed to a continuance, it is ordered that further hearings before the Special Master be deferred until April 1, 1938, or such date thereafter as the Special Master shall determine.
Messrs. Richard F. Burges, William McCraw, and H. Grady Chandler for complainant. Messrs. Frank H. Patton, A. T. Hannett, Pearce C. Rodey, and Richard H. Hanna for defendants.